                                         UNITED STATES DISTRICT COURT
1
                                                  DISTRICT OF NEVADA
2
                                                               ***
3
         FRED DOREMUS, et al.,
4                                                                    2:17-cv-01034-RFB-VCF
                               Plaintiffs,
5        vs.                                                         ORDER
6
         AMERICAN FAMILY MUTUAL INSURANCE                            MOTION TO COMPEL [ECF NO. 23]
7
         COMPANY,

8                              Defendant.

9
               Before the Court is Plaintiffs’ Motion to Deem Requests for Admissions as Admitted or in the
10
     Alternative, to Compel Defendant to Produce a 30(b)(6) Corporate Designee to Testify on Certain Topics.
11
     (ECF No. 23). For the reasons stated on the record at the hearing held on January 17, 2019, Plaintiffs’
12

13
     motion is granted.

14             Accordingly,

15             IT IS ORDERED that Plaintiffs’ Motion to Deem Requests for Admissions as Admitted or in the

16   Alternative, to Compel Defendant to Produce a 30(b)(6) Corporate Designee to Testify on Certain Topics

17   (ECF No. 23) is GRANTED. Rule 30(b)(6) depositions must be completed by March 6, 2019.1
18
               IT IS FURTHER ORDERED that, should the witnesses at the depositions not be able to fully
19
     testify as to the proposed topics or Defendant fail to produce any witnesses, the parties have until March
20
     20, 2019 to file stipulated admissions or a request for a hearing.
21
               IT IS FURTHER ORDERED that a Joint Pretrial Order is due by April 24, 2019.
22

23

24   1
      At the January 17, 2019 hearing, Plaintiffs indicated they were willing to travel to Arizona to conduct the Rule 30(b)(6)
     depositions of Pamela O’Hara and/or James Peterson. Should any further Rule 30(b)(6) depositions prove necessary, the
25   witnesses must travel to Las Vegas for the depositions.

                                                                 1
            IT IS FURTHER ORDERED that due to both parties’ failure to abide by the Court’s scheduling
1
     order (ECF No. 22) and Defendant’s delay in the case, both parties hereby sanctioned: Plaintiffs are
2

3    ordered to pay $250 and Defendant is ordered to pay $500. The checks must be deposited with the Court

4    on or before February 15, 2019. The check must be payable to Clerk, U.S. District Court, and will be

5    credited towards the crime victims assistance fund.

6           DATED this 17th day of January, 2019.
7
                                                               _________________________
8                                                              CAM FERENBACH
9
                                                               UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           2
